Exhibit 99.1 YAMANA GOLD PROVIDES NOTICE OF FIRST QUARTER 2 RELEASE AND ANNUAL MEETING OF SHAREHOLDERS TORONTO, ONTARIO, April 10, 2013 - YAMANA GOLD INC. (TSX:YRI; NYSE:AUY; LSE:YAU) will release its first quarter 2013 results after market close on April 30, 2013 followed by a conference call and webcast on May 1, 2013 at 8:30 a.m. ET.Additionally, the Company will host its annual meeting of shareholders on May 1, 2013 at 11:00 a.m. ET. Q1 2013 Conference Call Information: Toll Free (North America): 1-800-355-4959 Toronto Local and International: 416-695-6616 Webcast: www.yamana.com Q1 2013 Conference Call REPLAY: Toll Free Replay Call (North America):
